          1:18-cr-10020-JES-JEH # 32 Page 1 of 1                                       E-FILED
            Case: 18-3661    Document: 7                Monday, 11
                                            Filed: 02/11/2019      February,
                                                                 Pages:  1 2019 02:42:40 PM
                                                                 Clerk, U.S. District Court, ILCD


                    United States Court of Appeals
                                                 For the Seventh Circuit
                                                 Chicago, Illinois 60604

                                                     February 11, 2019

By the Court:

UNITED STATES OF AMERICA,                                                  ]   Appeal from the United
        Plaintiff-Appellee,                                                ]   States District Court for
                                                                           ]   the Central District of
No. 18-3661                                             v.                 ]   Illinois.
                                                                           ]
PETER E. TAYLOR,                                                           ]   No. 1:18-cr-10020-JES-JEH-1
        Defendant-Appellant.                                               ]
                                                                           ]   James E. Shadid,
                                                                           ]        Chief Judge.

      This matter comes before the court for its consideration of attorney Karl W.
Bryning’s MOTION TO WITHDRAW AS DEFENDANT-APPELLANT’S
APPOINTED COUNSEL ON APPEAL, filed on December 26, 2018. Upon
consideration thereof,

         IT IS ORDERED that the Motion to Withdraw is GRANTED.

       IT IS FURTHER ORDERED that attorney Abby L. Sgro, GIFFIN, WINNING,
COHEN & BODEWES, One W. Old State Capitol Plaza, Springfield, IL 62701, is
appointed to represent defendant-appellant Peter E. Taylor pursuant to the provisions
of the Criminal Justice Act. Counsel is directed to contact the defendant-appellant
immediately.

         Briefing shall proceed as follows:

         1.        Defendant-appellant shall file his brief and required short appendix on or
                   before May 1, 2019.

         2.        Plaintiff-appellee shall file its brief on or before May 31, 2019.

         3.        Defendant-appellant shall file his reply brief, if any, on or before
                   June 21, 2019.

Important Scheduling Notice !

         Notices of hearing for particular appeals are mailed shortly before the date of oral argument. Criminal appeals are
         scheduled shortly after the filing of the appellant's main brief; civil appeals after the filing of the appellee's brief. If you
         foresee that you will be unavailable during a period in which your particular appeal might be scheduled, please write
         the clerk advising him of the time period and the reason for such unavailability. Session data is located at
         http://www.ca7.uscourts.gov/cal/calendar.pdf. Once an appeal is formally scheduled for a certain date, it is very difficult
         to have the setting changed. See Circuit Rule 34(e).
